Citation Nr: 0431914	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-polio syndrome, to include whether service connection is 
warranted for this disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for degenerative joint disease of the right 
hip and both knees, to include whether service connection is 
warranted for this disorder.


REPRESENTATION

Appellant represented by:	Joseph W. Washek, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In this decision, the RO 
determined that the requisite new and material evidence had 
not been submitted to reopen claims for entitlement to 
service connection for post-polio syndrome and degenerative 
joint disease of the right hip and both knees.

A hearing was held before a traveling Veterans Law Judge from 
the Board of Veterans' Appeals in September 2004.  The VLJ 
that conducted this hearing will make the final determination 
in this appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 
2002).

As discussed below, the issues of entitlement to service 
connection are being REMANDED to the RO via the Veterans 
Benefits Administration's Appeals Management Center (VBA 
AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Sufficient evidence required for equitable decisions of 
the issues decided below has been obtained.

2.  In a rating decision of December 1997 and in a Statement 
of the Case (SOC) issued in April 2000, the RO denied the 
veteran's claim for entitlement to service connection for 
post polio syndrome and degenerative joint disease of the 
right hip and knees.  

3.  The additional evidence added to the record since April 
2000 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The December 1997 and April 2000 decisions denying 
service connection for post polio syndrome and degenerative 
joint disease of the right hip and knees are final.  38 
U.S.C.A. § 511(a) (West 2002); 38 C.F.R. § 3.104(a) (2004).

2.  Subsequent to the decisions of December 1997 and April 
2000 denying entitlement to service connection for a post 
polio syndrome and degenerative joint disease of the right 
hip and knees, new and material evidence sufficient to reopen 
this claim was received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (Effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any 
event, based on the completely favorable decisions discussed 
below, the Board finds that any failure in VA's duty to 
notify and assist the veteran regarding his claims for new 
and material evidence are moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Submission of New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

The veteran filed a claim for entitlement to service 
connection for post polio syndrome and degenerative joint 
disease of the right hip and knees in June 1997.    In a 
rating decision of December 1997, the RO determined that the 
evidence did not indicate that the veteran had sustained 
polio or right hip and knee injuries during military service.  
It was also found that the medical evidence did not show that 
any pre-existing disability had been permanently aggravated 
by military service.  This decision was confirmed in a SOC 
issued in April 2000.  The RO issued these decisions to the 
address reported by the veteran on his claim received in June 
1997.

VA received a substantive appeal (VA Form 9) regarding the 
above decisions on December 15, 2000.  The RO determined that 
this substantive appeal was not timely filed and, therefore, 
the December 1997 rating decision was final.  The veteran was 
notified of this determination by letter issued in late 
December 2000.  In February 2001, the veteran submitted a 
claim that the issues on appeal be reopened on the basis of 
the submission of new and material evidence.  The veteran has 
not submitted any notice of disagreement with the RO's 
determination in December 2000 regarding the timeliness of 
his substantive appeal.  On the basis of these facts, the 
Board finds that there is no controversy regarding the RO's 
determination of December 2000 and the December 1997 decision 
is now final.  Once a denial of a claim of service connection 
has become final, it cannot subsequently be reopened unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before the RO in December 1997 and April 2000 
included the veteran's service medical records.  The military 
entrance examination of January 1966 does not include a 
medical history prepared by the veteran.  The examination 
report indicated that the veteran's lungs, lower extremities, 
and musculoskeletal system were normal.  However, his 
neurological evaluation was found to be abnormal due to an 
area of decreased sensation to pin and prick laterally over 
the fifth toe and side of the left foot.  The physician 
appears to attribute this abnormality to a pre-service 
motorcycle accident that occurred in July 1965.  The examiner 
noted that the veteran had also reported pre-service 
histories of asthma, shortness of breath, sugar in the urine, 
and an extensive allergic history.  The examiner commented 
that:

...he claims ailments not verified by the 
medical officer and has been advised to 
present documental evidence...to 
substantiate claims...

The veteran was found to be qualified for military service.  
The service medical records only document treatment for 
removal of a cyst on his neck and dental care.  

In December 1967, the veteran was afforded a military 
separation examination.  He reported a prior medical history 
of mumps, tooth/gum problems, hay fever, and lameness.  The 
examining physician summarized this history as the usual 
childhood diseases with no sequelae, hay fever, and lameness 
in the left foot for the past four years.  The veteran's 
lungs, lower extremities, musculoskeletal, and neurologic 
evaluations were all reported to be normal.  The only defect 
noted was refractive error of the veteran's vision.  

The veteran's Report of Discharge (DD Form 214) indicates 
that he served in the 
U. S. Air Force as a fire control computer repairman.  The 
equivalent civilian occupation was listed as electrical 
repairman.

A VA outpatient record of December 1989 noted the veteran's 
symptoms of nausea, loss of appetite, weakness, and fever for 
a "few days."  A chest X-ray revealed a small infiltrate in 
the left base.  The diagnosis was pneumonia.  In March 1990, 
it was noted that the veteran's pulmonary symptoms had 
resolved and his chest X-ray was now clear.  However, 
etiology of his symptoms had not been determined.  The 
veteran reported a history of pulmonary polio at age 12 and 
significant "atopy" as a child.  He denied any history of 
asthma.  The impressions were questionable infectious 
process, questionable community acquired pneumonia with 
predominant gastrointestinal side effects versus irritable 
bowel disorder.  However, the veteran was reported at the 
time of examination as doing well.  

In May 1995, VA saw the veteran for sharp pain and swelling 
in his right knee that had increased steadily over the past 
few months.  A radiologist interpreted X-rays of both knees 
to show no significant abnormality.  However, the examining 
physician noted evidence of minimal patellar spurs and 
degenerative joint disease.  The impression was degenerative 
joint disease with doubtful internal derangement.  In July 
1995, the veteran claimed that he had experienced swelling, 
buckling, and pain in his right knee that had begun three 
years before.  A magnetic resonance image (MRI) of August 
1995 noted a small amount of effusion, a tear and thinning of 
the medial meniscus, degenerative changes, and a small loose 
body within the joint.  

During an orthopedic evaluation in December 1996, the veteran 
reported being involved in a motorcycle accident 30 years 
ago.  He claimed that he had injured his knees and right hip 
in this accident.  The veteran noted that his had started to 
have pain in his knees five years ago, and now had right hip 
pain.  X-rays revealed moderate degenerative joint disease in 
the right hip.  The assessment was osteoarthritis of the 
right hip.  In January 1997, the veteran complained of right 
knee and right hip pain for the past six to seven years.  The 
assessment was osteoarthritis in the right knee and right 
hip.  The veteran was scheduled for a right knee arthroscopy.  

The veteran underwent VA arthroscopy in February 1997.  The 
operative findings were medial degenerative joint disease.  
The veteran reportedly tolerated the surgery well.  

In September 1997, the veteran was afforded a VA orthopedic 
examination.  He asserted that he had suffered with polio in 
1955 and 1956 that had left him with post polio syndrome 
characterized by weakness in his legs.  He reported being 
involved in a motorcycle accident (in which he injured his 
right hip and knees) six months prior to being drafted.  He 
claimed that he was still convalescing from this accident 
when he was drafted into military service.  The veteran 
acknowledged that he had not sustained any injury during 
military service, but was exposed to rigorous training during 
his military service.  His right hip and knee pain was noted 
to have begun ten years before.  The veteran reported that 
his arthroscopic surgery in February 1997 had satisfactorily 
relieved his right knee pain, but had left this knee 
unstable.  On examination, some limitation of motion was 
noted in the hip and knee joints.  Motor power and muscle 
strength in the lower extremities was normal.  The diagnoses 
were moderately severe degenerative joint disease of the 
right hip and right knee.

A VA general medical examination also provided in September 
1997 noted a reported history of polio as a child.  However, 
the veteran denied any residual peripheral motor deficits.  
He did claim that his polio residuals included delayed 
puberty, decreased breathing capacity, and the fact he is 
shorter than the rest of his family.  He also reported a 
motorcycle accident thirty years before that led to 
superficial abrasions, foreign body entrapment, and damage to 
his right hip and both knees.  The diagnoses were arthritis 
of the hip and knees, and a history of polio as a child.

In December 1998, the veteran submitted a number of medical 
articles discussing the effects of polio.  These articles 
indicated that post polio syndrome affected prior victims of 
polio many years (20+) after the disease had apparently 
resolved.  The related symptoms included fatigue, weakness, 
respiratory problems, joint/muscle pain, and cold 
intolerance.  In the discussion of joint/muscle pain, it was 
noted that degenerative changes could result in the joints of 
the lower extremities due to weakness and changes in posture 
from the post polio syndrome.

Since the issuance of the April 2000 SOC, the RO obtained VA 
treatment records that are duplicates of those reviewed prior 
to December 1997 and April 2000 or do not address the 
disabilities on appeal.  The veteran submitted a private 
physician's letter dated in February 2002.  This physician 
noted the veteran reported a history of polio as a child, but 
this history was "somewhat confusing" and it was "not 
entirely clear what happened at the time."  However, recent 
electrodiagnostic studies (EMG) had revealed abnormalities 
(reduced interference pattern and recruitment, and very large 
motor action potentials) that were consistent with a prior 
history of polio.  This physician also opined that it was 
more likely than not that the veteran's military service and 
associated physical activities, soon following his motorcycle 
injury, had exacerbated his post polio syndrome.  This 
physician also associated the veteran's joint aches and pains 
with his post polio syndrome.  

At his hearing before the Board in September 2004, the 
veteran testified the his current symptoms of muscle 
pain/weakness, shortness of breath, numbness in his 
extremities, and loss of balance were all related to his post 
polio syndrome.  He acknowledged that these symptoms started 
20 to 30 years after his separation from the military.  The 
veteran submitted additional medical articles discussing the 
effects of post polio syndrome.  These articles noted that 
over use of musculature affected by polio would lead to post 
polio syndrome.  The post polio syndrome may not manifest 
itself until decades after the polio symptoms had stabilized.

The evidence received since April 2000 consists of the 
veteran's lay statements and hearing testimony, which provide 
similar information regarding his alleged post polio 
syndrome.  However, VA has also obtained objective medical 
evidence of February 2002 that has demonstrated the existence 
of pre-service polio and a medical opinion linking the 
veteran's post polio syndrome to his military service.  This 
opinion, in connection with the old and new medical articles, 
indicates that the veteran's strenuous activity during 
military service could lead to post polio syndrome decades 
after the affects of polio had appeared stabilized.  This 
evidence is new and material in that it provides a medical 
basis that the veteran had pre-existing polio and current 
post polio syndrome that could have been aggravated by his 
military activities.  This evidence was not before the VA 
adjudicators in December 1997 or April 2000.  Therefore, the 
Board finds that the evidence added to the record since April 
2000 is so significant that it must be considered in order to 
fairly decide the claim.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for post polio 
syndrome having been submitted, the claim is reopened.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for degenerative 
joint disease of the right hip and both knees having been 
submitted, the claim is reopened.


REMAND

A private physician provided medical evidence in February 
2002 that the veteran suffered with polio prior to his 
military service and, based on the veteran's reported 
history, his rigorous activity during military service had 
contributed to his current post polio syndrome.  Such an 
opinion appears to be in keeping with the state of medical 
knowledge discussed in the medical literature provided by the 
veteran in December 1998 and September 2004.  Unfortunately, 
this physician failed to specifically note the symptoms 
attributable to the post polio syndrome.  In the next to last 
paragraph of this letter, the physician appears to indicate 
that post polio syndrome had resulted in the veteran "not 
have[ing] very strong muscles" and that this led to joint 
aches and pain.  However, this paragraph concludes with the 
statement that "[t]his is not actually a symptom per se of 
post polio syndrome, but is a common finding in polio 
survivors."

The medical literature provided by the veteran can be 
summarized (in lay terms) as follows.  Polio will destroy 
nerves in musculature.  Any surviving nerves will "branch 
out" to attempt to replace the destroyed nerves.  This 
healing process will return some or all of the lost 
musculature function.  However, after a period of decades, 
the active nerves will be overused and will lead to symptoms 
associated with post polio syndrome.  These symptoms include 
fatigue, weakness, respiratory problems, joint/muscle pain, 
and cold intolerance.  

Early onset of degenerative changes in joints can also be 
associated with post polio syndrome in the following manner.  
Muscle weakness and fatigue caused by post polio syndrome 
could lead to changes in posture and gait, which in turn 
could lead to an earlier than normal onset of degenerative 
changes, usually in the joints of the spine and lower 
extremities.  

In September 2004, the veteran submitted excerpts from a book 
entitled Post-Polio Syndrome.  The author of this book was 
the same physician that had prepared the letter of February 
2002.  The criteria for post polio syndrome include:  1) an 
individual must have a known history of polio (preferably 
documented by EMG), 2) the individual must have had some 
improvement in strength following the initial paralysis, 3) 
there must have been a period of stability (at least one or 
two decades) in which the individual had no new symptoms, and 
4) the individual must present with new symptoms that are 
consistent with post polio syndrome and not attributable to 
some other disease. 

The private physician noted that the veteran had no other 
history or evidence of any other medical condition, other 
than polio, that would demonstrate the current abnormalities 
on EMG.  However, the physician appears to indicate that the 
referred to history was that reported by the veteran and 
there is no indication in the letter that this physician had 
access to any of the veteran's service or pre-service medical 
records.  See 3.326(a), (c) (2004); see also Godfrey v. 
Brown, 8 Vet. App. 113, 114 (1995) (VA is not required to 
accept a physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history.)

The medical evidence contained in the claims file indicates 
contradictory findings regarding the potential existence of 
post polio syndrome and its etiology to the current 
degenerative joint disease.  The VA orthopedic examination in 
September 1997 found normal motor power and muscle strength 
in the lower extremities.  VA pelvic X-ray taken in December 
1996 noted degenerative changes in the right hip and lower 
spine with sclerosis and minimal degenerative changes in the 
left hip.  However, there was also radiological evidence of 
prior fractures to the right femoral head and acetabulum.  
The latest chest X-ray taken in January 1997 found the lungs 
clear without any abnormality.  The MRI of the right knee 
suggested an injury resulting in a tear of the medial 
meniscus.  

Based on this information, the Board finds that a 
comprehensive VA medical examination is needed to clarify 
what symptoms of post polio syndrome are currently suffered 
by the veteran and whether activity during service led to or 
permanently aggravated his subsequent post polio syndrome, 
and whether these symptoms have led to the early onset of 
degenerative joint disease in the lower extremities.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (VA's duty to 
assist requires that a medical examination and opinion be 
obtained that discusses the relationship between the 
veteran's in-service and current conditions.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)  The examiner must base his or her opinion 
on a thorough review of the available medical evidence.

In addition, the veteran has identified the physicians that 
treated his childhood polio, motorcycle accident injuries, 
and his complaints during the 1970s and 1980s.  However, he 
failed to provide sufficient information regarding address so 
that VA could request these records.  It does not appear that 
the RO has directly contacted the veteran and informed him of 
its inability to request these records.  On remand, the 
veteran should again be requested to provide sufficient 
information so that these records can be requested from the 
current custodian.  If such records cannot be developed, then 
the veteran must be provided with notification in compliance 
with the requirements of 38 C.F.R. § 3.159(e) to include the 
identity of the records VA was unable to obtain, an 
explanation of the efforts VA made to obtain the records, a 
description of any further action VA will take regarding the 
claim, and notice that the veteran is ultimately responsible 
for providing the evidence.  In addition, VA should request 
the actual treatment records and diagnostic test results from 
the private physician that wrote the letter dated in February 
2002.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The veteran should be contacted and 
requested to provide sufficient 
information so that the physicians and 
facilities (including, but not limited 
to, Drs. Weiner and Chin) that treated 
his polio and its claimed residuals and 
his motorcycle accident injury in 1965 
can be obtained.  He should be informed 
that the information provided in August 
1997 was insufficient, as it did not 
provide specific addresses of the current 
custodians of these records.  If 
sufficient information and releases are 
obtained from the veteran, then these 
records should be requested and all 
evidence/responses received should be 
incorporated into the claims fie.  If the 
veteran fails to provide sufficient 
information and releases, then the 
veteran should be provided notification 
of this fact that is in compliance with 
the requirements of 38 C.F.R. § 3.159(e).

2.  The VBA AMC should contact the 
private physician (Julie K. Silver, M.D.) 
that prepared the letter dated in 
February 2002.  The appropriate release 
should be obtained from the veteran.  The 
physician should be requested to provide 
copies of all treatment, examination, and 
diagnostic testing (to include EMG) 
performed on the veteran.  This physician 
should be requested to provide 
opinion/diagnosis on the specific 
manifestations that have resulted from 
the veteran's post polio syndrome.  
(e.g., muscle weakness and fatigue to 
include identification of the muscles 
affected, degenerative joint disease to 
include identification of the specific 
joints, etc.).  All evidence and/or 
responses received should be incorporated 
into the claims file.  

3.  The VBA AMC should contact the VA 
Medical Center in Boston, Massachusetts 
and request copies of the veteran's 
inpatient and outpatient treatment dated 
from June 2000 to the present time.  All 
responses or evidence should be 
incorporated into the veteran's claim 
file.  

4.  After the completion of the above 
development, the VBA AMC should schedule 
the veteran for a VA examination by an 
appropriate specialist to determine the 
existence and etiology of any post polio 
syndrome (to include degenerative joint 
disease of the right hip and knees).  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the doctor prior and pursuant 
to conduction of the examination.  All 
necessary tests should be conducted and 
the doctor should review the results of 
any testing prior to completion of the 
report.  The doctor must provide a 
comprehensive report including complete 
rationales for all conclusions.

After a review of the medical evidence in 
the claims file, the doctor should answer 
the following questions:

Does the veteran currently suffer 
with post polio syndrome?  If so, 
please provide all appropriate 
diagnoses of all manifestations of 
this disorder.
If so, is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) that any 
current post polio syndrome (to 
include any associated degenerative 
joint disease) had its onset during 
active military service?  
If not, did the circumstances of the 
veteran's military service aggravate 
any pre-existing post polio syndrome 
(to include any associated 
degenerative joint disease) beyond 
its natural course?  
Is the current post polio syndrome 
in any way related to the veteran's 
period of active military service?  
The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  If the veteran fails to report for 
his scheduled examination, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address.  Thereafter, the claims file 
should be referred to an appropriate 
medical specialist in order to provide 
the requested opinions regarding the 
etiology of any post polio syndrome and 
degenerative joint disease, based on a 
documented review of the claims file.

6.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  
With respect to the adjudication of claim 
based on aggravation, involving any pre-
existing condition and the application of 
the presumption of soundness, the 
interpretation as explained under Cotant 
v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), must 
be followed.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



